Citation Nr: 1454232	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 954A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992, and from May 1996 to May 2013.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2011 award notification letter from the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.  The appellant has since relocated and the Denver, Colorado Regional Office has been the servicing office for the appellant's claim.  

In May 2014, the Veteran testified before the undersigned.  A transcript is in the claims folder.  


FINDINGS OF FACT

The record does not contain an acknowledgement that the Veteran's election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program was irrevocable, and, hence, the Veteran's claim was not properly completed.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GIBILL program in lieu of benefits under the MGIB program have not been met. 38 U.S.C.A. Chapter 33 (West Supp. 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While in service the Veteran attended college and used most, but not all, of his MGIB entitlement.

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. Chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30. 38 C.F.R. § 21.9550(b)(1).

Thus, as interpreted by VA, the confluence of the various regulations has resulted in potentially serious consequences for a Veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits, and who has little remaining MGIB entitlement. If the Veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the Veteran receives only the amount of time remaining on the MGIB entitlement. If, however, he or she continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional 12 months under the Post-9/11 GI Bill. 

In the present appeal, the Veteran contends that he would never have sought benefits under the Post-9/11 GI Bill program had he known that he was only going to be awarded one month and six days of benefits.  

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i) Identification information (including name, social security number, and address); 

(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 

      (iii) The date the individual wants the election to be effective; and 

1(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").
38 C.F.R. § 21.9520(c)(2)

The Veteran originally filed an application for educational benefits under the Post-9/11 GI Bill program via an electronically filed form over the internet, which was received by the RO in January 2011.  In the application, he indicated that he was seeking tuition assistance and that he was asking for Post-9/11 GI Bill benefits.  After he was awarded benefits, he was advised to take the award letter to his school's certifying official as proof of his eligibility, and ask him or her to submit the Veteran's enrollment certification to VA so his available (and limited) tuition and fee payments could be disbursed to the school. 

In response to the January 2011 letter, the Veteran filed an NOD noting that during the application process his status had changed with regard to the program under which he was receiving benefits.  The Veteran insinuated that he should be allowed to use the remaining one month, six days under his Chapter 30 benefits and upon exhaustion of that benefit be allowed to recertify under Chapter 33 so that he might use that benefit in its entirety.  In the February 2012 SOC, it was determined that the Veteran's election for Post-9/11 GI Bill benefits was irrevocable, and an irrevocable election for Post-9/11 GI Bill could not be rescinded. 

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program."); (iii) the date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed."). 

The claims file reflects that the Veteran did in fact complete an electronic version of the VA Form 22-1990.  On the form the Veteran indicated that he had not received an information pamphlet and the form contains no other indication that he had been informed that his election was irrevocable.  In order for the form to be "properly completed," there must be sufficient information to convey that that the Veteran acknowledged that the election was irrevocable.  There is no such acknowledgement in this case.  

Under these circumstances, the Veteran did not "properly complete" the VA Form 22-1990 which was submitted in January 2011, and, hence, it does not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits. Particularly where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.  He has submitted numerous written statements since January 2011, in which he has sought to revoke the election that the Board has found to be revocable.  Hence the Veteran should be permitted to use the remaining MGIB benefits before electing Post 9/11 benefits.


ORDER

The Veteran's election for Post-911 GI Bill benefits was not irrevocable, and his appeal is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


